Citation Nr: 0809038	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969 and from August 1970 to December 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2008 in Washington, D.C.  A 
transcript of the hearing is of record.  At the hearing he 
stated that he has filed a claim at the RO for a total rating 
based on unemployability and that he has not been informed of 
any decision on that claim.  The total rating claim is not a 
matter currently before the Board.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial disability rating higher 
than 50 percent for his service-connected PTSD.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

 The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice, to include notice that he should 
submit any pertinent evidence in his possession, in a January 
2005 letter.  This letter informed him of the evidence and 
information that he should submit or identify and of the 
assistance that VA would provide to obtain evidence on his 
behalf.  The Board acknowledges that the notice provided 
before the initial adjudication of the claim was inadequate 
because it did not provide sufficient information concerning 
how VA rates disabilities.  The Board also acknowledges that 
the veteran has not been provided notice with respect to the 
effective-date element of his claim.  Never the less, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, 
the Board notes that the veteran was informed of the criteria 
for rating his psychiatric disability in the Statement of the 
Case, and it is clear from the argument submitted by the 
veteran's representative that the representative is well 
aware of the evidence needed to substantiate the claim.  In 
addition, following the receipt of all pertinent evidence, 
the originating agency readjudicated the veteran's claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  Moreover, as explained below, the Board has 
determined that a higher initial rating is not warranted.  
Consequently, no effective date for a higher rating will be 
assigned, so the failure to provide notice with respect to 
this element of the claim is clearly no more than harmless 
error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded an appropriate 
VA fee-basis examination.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
his claim.  The Board is also unaware of any such evidence.  
The veteran mentioned that he was receiving Social Security 
Administration (SSA) benefits; however, he clarified that he 
is receiving benefits only for his back disability and not 
for any psychiatric disability.  He also indicated that he 
was not aware of any pertinent evidence in the possession of 
SSA that is not already of record.  Therefore, the Board 
finds that further delay of the appellate process for the 
purpose of obtaining SSA records would serve no useful 
purpose.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

A 30 percent rating is warranted for PTSD or major depression 
if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

A 50 percent rating is warranted for PTSD or major depression 
if it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

A 70 percent rating is for assignment for PTSD or major 
depression where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434.

A 100 percent rating is for assignment for PTSD or major 
depression where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Following its review of the evidence, the Board finds that a 
rating higher than 50 percent is not warranted.

With respect to the schedular criteria, the Board finds that 
the symptomatology manifested during the pertinent period 
does not demonstrate the type and degree of symptoms or their 
effects that are contemplated for a 70 percent or higher 
rating. 

For the most part, the evidence is not consistent with 
suicidal ideation.  In outpatient treatment records from 
October 2004 to October 2006, it was noted that the veteran 
stated that he did not have suicidal or homicidal ideations.  
Although the veteran reported during the April 2007 VA fee-
basis examination that he had had ideas of killing himself 
with a gun in the past, and occasionally thinks about it, the 
examiner opined that the veteran was not a threat to himself 
or to others.

The evidence does not establish the presence of obsessional 
rituals which interfere with routine activities.  Although 
the veteran reported in the April 2007 examination that he 
had obsessional rituals and that he cannot function and wants 
everything to be just "right in order," the examiner opined 
that he was mentally capable of performing duties with no 
difficulty.  No obsessional rituals have been noted in the 
outpatient treatment notes of record.  

The evidence is not consistent with the presence of speech 
that is intermittently illogical, obscure, or irrelevant.  
The veteran's speech has consistently been noted as normal.  
An August 2005 outpatient treatment record indicates that the 
veteran had normal speech.  In an October 2006 treatment 
record, it was noted that the veteran's speech was clear and 
coherent. 

The evidence is not consistent with the presence of impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  The outpatient treatment records show that the 
veteran had irritability.  The April 2007 examination report 
notes that the veteran had irritability and outbursts of 
anger.  There is no evidence of record that he had periods of 
violence.  Also, in the January 2008 hearing, the veteran 
stated that he had verbal altercations at work but did not 
state that was involved in any physical fights.  Therefore, 
there is no indication that these periods of irritability 
occurred without provocation or with periods of violence.  

The evidence is not consistent with the presence of spatial 
disorientation. The veteran has consistently been found to be 
oriented on clinical evaluation.

The evidence is not consistent with neglect of personal 
appearance and hygiene.  An October 2004 outpatient treatment 
record notes that the veteran was clean and casually dressed.  
A May 2005 outpatient treatment record states that the 
veteran was well-groomed, pleasant, and well related.  During 
the most recent examination in April 2007, the examiner 
described the veteran as having normal orientation, 
appearance, and hygiene.  His behavior was also appropriate.

The evidence is not consistent with the presence of near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  The 
evidence does indicate that the veteran experiences 
flashbacks and physiological reactivity that symbolizes the 
traumatic event, making the veteran feel that the event is 
recurring.  During these events, he sweats and experiences 
shortness of breath and palpitations.  However, panic attacks 
are also characteristic of the current 50 percent level.  It 
is the frequency of such attacks which differentiates the 70 
percent level from the 50 percent level.  Therefore, while he 
may experience panic attacks, they are not constant or nearly 
continuous.  Also, the evidence seems to indicate that the 
veteran has depression.  A September 2006 outpatient 
treatment record notes a diagnosis of depression but did not 
state what type.  In the April 2007 examination, the veteran 
was diagnosed with depression, not otherwise specified.  
There is no evidence that his depression affects his ability 
to function independently, appropriately and effectively.  

The evidence is not consistent with difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The April 2007 examination noted that the veteran 
worked for seventeen years as a truck driver.  He had 
problems with authority and difficulty with supervisors and 
coworkers.  He worked as a disk jockey in Germany for nine 
years.  He also had problems with others at that job.  He has 
been in and out of small jobs for the last two years due to 
his back surgery.  It is notable that the veteran was 
employed for much of the period on appeal.  Although it seems 
that he has had difficulty with others in his past jobs, he 
was apparently able to adapt to these situations. 

Although the veteran was terminated from his last trucking 
job, this appears to have been the result of his back 
disability.  

The evidence is consistent with an inability to establish and 
maintain effective relationships.  An October 2004 treatment 
record states that the veteran had a good marriage and that 
it was his wife who encouraged him to seek treatment for his 
PTSD symptoms.  During the April 2007 VA examination, the 
veteran reported that he had been married twice.  His current 
wife left him saying that she could not get along with him.  
She complained that he was demanding, too bossy and not very 
trusting.  They had four children together.  The examiner 
noted that the veteran had had only  minimal contact even 
with friends and relatives for the last six to seven months 
and had not been socializing at all.  During the January 2008 
hearing, the veteran clarified that he was married twice to 
the same woman and that she leaves him sometimes.  The 
veteran does seem to have an inability to establish and 
maintain effective relationships.  

Also significant in terms of social and occupational 
functioning are the assessments by medical examiners.  The 
April 2007 VA examiner stated that the veteran had difficulty 
establishing and maintaining effective work and social 
relationships but the examiner did not say that he had an 
inability to do so.  The examiner further noted that the 
veteran was mentally capable of performing duties with no 
difficulties.  

Also instructive in determining the veteran's overall level 
of functioning are the Global Assessment of Functioning (GAF) 
scores assigned by examiners.  GAF scores are based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

He was assigned a GAF score of 50 by a social worker in a 
December 2004 outpatient treatment record.  He was assigned a 
GAF score of 50 by a psychiatrist in an August 2005 
outpatient treatment record.  In April 2007, the examiner 
assigned the veteran a GAF score of 55.  Scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  These scores overall are entirely consistent with 
the symptomatology reported in the veteran's outpatient 
treatment records and April 2007 examination report.  

In sum, while the evidence clearly demonstrates 
symptomatology consistent with the 50 percent level, overall, 
the type and degree of symptomatology contemplated for the 70 
percent level are not more nearly approximated.  The Board is 
of course aware of the veteran's contentions concerning the 
severity of his service-connected symptomatology.  However, 
while the veteran is competent to report his symptoms, like 
all evidence his self reports must be evaluated in the light 
of the entire record. The Board believes that the objective 
evidence of record is more probative than the veteran's 
statements in determining whether the criteria for the 70 
percent or higher rating are met.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 50 percent for PTSD.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 50 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


